Case: 19-50938      Document: 00515435778         Page: 1    Date Filed: 06/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-50938
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           June 1, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

GREGORIO VASQUEZ-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:19-CR-528-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Gregorio Vasquez-Jimenez appeals the denial of his motion to dismiss
his indictment for illegal entry following deportation, upon conviction for which
he was sentenced to ten months of imprisonment followed by three years of
supervised release. See 8 U.S.C. § 1326(a), (b)(1). Citing Pereira v. Sessions,
138 S. Ct. 2105 (2018), Vasquez-Jimenez contends that the prior removal order
upon which his indictment was based was void for lack of subject matter


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50938           Document: 00515435778      Page: 2   Date Filed: 06/01/2020


                                        No. 19-50938

jurisdiction due to the failure of the notice to appear that commenced his
removal proceedings to list the date and time of his removal hearing. He
concedes that this issue is foreclosed by United States v. Pedroza-Rocha, 933
F.3d 490 (5th Cir. 2019), petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-
6588), and Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), cert. denied, 2020
WL 1978950 (U.S. Apr. 27, 2020) (No. 19-779), but he seeks to preserve the
issue for future review. Agreeing that Vasquez-Jimenez’s appeal is foreclosed,
the Government moves for summary affirmance or, alternatively, for an
extension of time in which to file a merits brief.
      As   an      initial    matter,    we   have     jurisdiction   over   the   appeal
notwithstanding Vasquez-Jimenez’s release from custody and possible
deportation. See Pedroza-Rocha, 933 F.3d at 493-95; United States v. Lares-
Meraz, 452 F.3d 352, 355 (5th Cir. 2006); Mosley v. Cozby, 813 F.2d 659, 660
(5th Cir. 1987).
      The parties are correct that Vasquez-Jimenez’s appeal of the district
court’s ruling on the motion to dismiss is clearly foreclosed by Pedroza-Rocha
and Pierre-Paul. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969); Pedroza-Rocha, 930 F.3d at 496-98; Pierre-Paul, 930 F.3d at
688-89, 690-93.         Accordingly, the Government’s motion for summary
affirmance is GRANTED. Its alternative motion for an extension of time is
DENIED. The judgment is AFFIRMED.




                                              2